DETAILED ACTION
This office action is responsive to communication filed on April 18, 2022.
Response to Amendment
The amendment filed April 18, 2022 will not be entered as it would require further search and/or consideration.  For instance, claim 1 is amended to recite that the AD converter includes a differential pair including a first metal oxide semiconductor (MOS) transistor to which a reference signal is input and the amplification transistor; a second MOS transistor; a third MOS transistor; and a fourth MOS transistor, wherein a gate electrode of the third MOS transistor and a gate electrode of the fourth MOS transistor are connected to each of a drain of the third MOS transistor and a drain of the first MOS transistor, a source of the first MOS transistor is connected to a drain of the second MOS transistor, an the plurality of pixels is connected in parallel between the drain of the second MOS transistor and a drain of the fourth MOS transistor.  This amendment changes the scope of claim 1, and would thus require further search and/or consideration.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERT H CUTLER whose telephone number is (571)270-1460. The examiner can normally be reached approximately Mon - Fri 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571)272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ALBERT H CUTLER/Primary Examiner, Art Unit 2696